Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-8, 10-20 are allowed.
HIKARI (JP2017084307, English translation by applicant submitted on 04/27/2021), discloses an information processing apparatus comprising: a determination unit that determines an input state of a user based on a captured image of a first imaging device [Par. 14, "the visible light camera 103 is installed so as to look down on the operation surface 101 from above. The information processing apparatus 100 can function as a document camera for controlling the visible light camera 103 to capture an object placed on the operation surface 101 to obtain the read image]; and a sensor controller that determines an imaging position at which an input image is captured [Par. 13, "the distance from the distance image sensor 102 to the operation surface 101 or the surface of the object existing above the operation surface 101 is reflected in the pixel value of the distance image captured by the range image sensor 102"] by a second imaging device different from the first imaging device [Figure 1, elements 102 and 103], based on a positional relation between an input-related object related to input by the user and each of a plurality of imaging position candidates and the input state [Par. 14, "The information processing apparatus 100 detects and further identifies an object existing in the space on the operation surface 101 based on the visible light image obtained by the visible light camera 103 and the distance image obtained by the range image sensor 102. The object includes, for example, an operator's hand, a document such as a paper medium or a book, and other three-dimensional objects").
Niikawa (US 2002/0135688), discloses the sensor controller determines the imaging position based on a plurality of evaluation values including an evaluation value according to the positional relation and a weight coefficient of each of the evaluation values, and the weight coefficient is determined based on a type of the operator (Niikawa pars. 85, 237); In the above preferred embodiment, the synthesized image that has been subjected to gradation control is obtained by capturing two images of different exposures for the same subject in different timings and synthesizing these two images in an appropriate adding ratio, however, the present invention is not limited to this. For example, such a process is also possible that a first image focused at the main subject and a second image focused at the background of the main subject are synthesized to obtain a desirably blurred synthesized image. Furthermore, such a process is also possible that a first image and a second image in which exposure positions for the subject are slightly different from each other, and a synthesized image having a higher resolution than the original images is acquired. That is, the present invention may be applicable to any processes insofar as they capture two images in different timing and synthesize these images.
None of the references cited in record disclose or suggest an information processing apparatus) comprising: a determination unit configured to determine an input state of a user based on a captured image of a first imaging device, wherein the input state includes at least one of a state in which an operator indicates a pointing surface or a state in which a distance between the user and the pointing surface is shorter than a threshold distance; and a sensor controller configured to determine  an imaging position, from a plurality of imaging position candidates, at which an input image is captured by a second imaging device different from the first imaging device, wherein the determination of the imaging position is based on the input state and a positional relation between an input-related object and each of the plurality of imaging position candidates, and the input-related object includes at least one of the operator or the pointing surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/           Primary Examiner, Art Unit 2623